      4:19-cv-02171-TMC-TER          Date Filed 09/15/20       Entry Number 72        Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

Billy D. Morrison, #296920,                              ) C/A No. 4:19-2171-TMC-TER
a/k/a Billy Devar Morrison, Jr., #256128,                )
                                        Plaintiff,       )
vs.                                                      )     Report and Recommendation
                                                         )
S.C.D.C.,                                                )
Lee Infirmary,                                           )
Dr. J. McCree,                                           )
Dr. J. Pate,                                             )
Nurse D. Capadonia,                                      )
Nurse S. Blackwell,                                      )
Julie Powell, nursing supervisor,                        )
                                        Defendants.      )
___________________________________________
      This is a civil action filed by a state prisoner, proceeding pro se and in forma pauperis.

Pursuant to 28 U.S.C. 636(b)(1) and District of South Carolina Local Civil Rule 73.02(B)(2)(e), the

undersigned is authorized to review all pretrial matters in such pro se cases and to submit findings

and recommendations to the District Court. See 28 U.S.C. §§ 1915(e); 1915A (as soon as possible

after docketing, district courts should review prisoner cases to determine whether they are subject

to summary dismissal).

                                    STANDARD OF REVIEW

         Under established local procedure in this judicial district, a careful review has been made of

Plaintiff’s pro se complaint filed in this case. This review has been conducted pursuant to the

procedural provisions of 28 U.S.C. § 1915 and in light of the following precedents: Denton v.

Hernandez, 504 U.S. 25 (1992); Neitzke v. Williams, 490 U.S. 319, 324-25 (1989); Haines v. Kerner,

404 U.S. 519 (1972); Nasim v. Warden, Md. House of Corr., 64 F.3d 951 (4th Cir. 1995); Gordon

v. Leeke, 574 F.2d 1147 (4th Cir. 1978).

         This complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent
   4:19-cv-02171-TMC-TER              Date Filed 09/15/20        Entry Number 72         Page 2 of 4




litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit. To protect against possible abuses of this privilege, the statute allows

a district court to dismiss the case upon a finding that the action “fails to state a claim on which relief

may be granted,” “is frivolous or malicious,” or “seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). A finding of frivolity can be made where the

complaint “lacks an arguable basis either in law or in fact.” Denton v. Hernandez, 504 U.S. at 31.

Under § 1915(e)(2)(B), a claim based on a meritless legal theory may be dismissed sua sponte.

Neitzke v. Williams, 490 U.S. 319 (1989).

        This court is required to liberally construe pro se complaints. Erickson v. Pardus, 551 U.S.

89, 94 (2007). Such pro se complaints are held to a less stringent standard than those drafted by

attorneys. Id. ; Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). Even under this less stringent

standard, however, the pro se complaint may be subject to summary dismissal. The mandated liberal

construction afforded to pro se pleadings means that if the court can reasonably read the pleadings

to state a valid claim on which plaintiff could prevail, it should do so, but a district court may not

rewrite a complaint to include claims that were never presented, construct the plaintiff’s legal

arguments for him, or conjure up questions never squarely presented to the court. Beaudett v. City

of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985); Small v. Endicott, 998 F.2d 411 (7th Cir. 1993);

Barnett v. Hargett, 174 F.3d 1128 (10th Cir. 1999). The requirement of liberal construction does

not mean that the Court can ignore a clear failure in the pleading to allege facts which set forth a

claim currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d 387,

390-91 (4th Cir.1990) (The “special judicial solicitude” with which a [court] should view such pro

se complaints does not transform the court into an advocate.).


                                                    2
   4:19-cv-02171-TMC-TER           Date Filed 09/15/20       Entry Number 72        Page 3 of 4




                                          DISCUSSION

       On June 1, 2020, the Amended Complaint was authorized for service on all Defendants.

(ECF No. 49). On August 17, 2020, the summons returned unexecuted as to Lee Infirmary, stating

it was not a proper entity. (ECF No. 59). Time for service ran August 31, 2020. Defendant Lee

Infirmary is subject to summary dismissal under § 1915. Lee Infirmary is not a specific “person”

subject to suit under a § 1983 civil rights action. In a § 1983 civil rights action, a plaintiff must

sufficiently allege injury through “the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws” by a “person” acting under color of state law. 42 U.S.C. § 1983. A

defendant in a § 1983 action must qualify as a “person.” Harden v. Green, 27 Fed. Appx. 173, 178

(4th Cir. 2001); Preval v. Reno, 203 F.3d 821 (4th Cir. 2000)(unpublished opinion). Buildings or

wards are not defendants amenable to suit in a § 1983 action.

                                     RECOMMENDATION

       It is recommended that the District Court dismiss Defendant Lee Infirmary from this case .1



                                                      s/Thomas E. Rogers, III
September 15, 2020                                    Thomas E. Rogers, III
Florence, South Carolina                              United States Magistrate Judge




           Plaintiff’s attention is directed to the important notice on the next page.



       1
         No amendment can cure the defect here as to said Defendant. “[I]f the grounds of the
dismissal make clear that no amendment could cure the defects in the plaintiff’s case, the order
dismissing the complaint is final in fact and [appellate jurisdiction exists]. Domino Sugar Corp.
v. Sugar Workers Local Union 392 of United Food & Commercial Workers Int'l Union, 10 F.3d
1064, 1066 (4th Cir. 1993)(internal citation and quotation omitted).

                                                 3
   4:19-cv-02171-TMC-TER            Date Filed 09/15/20        Entry Number 72         Page 4 of 4




              Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting
Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                      Robin L. Blume, Clerk
                                    United States District Court
                                       Post Office Box 2317
                                  Florence, South Carolina 29503

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                                   4
